966 F.2d 1454
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jacob POLLOCK and Gertrude Pollock, Plaintiffs-Appellants,v.MELLON BANK, N.A., Defendant-Appellee.
No. 91-4104.
United States Court of Appeals, Sixth Circuit.
July 2, 1992.

Before MILBURN and ALAN E. NORRIS, Circuit Judges, and ENGEL, Senior Circuit Judge.
PER CURIAM.


1
Plaintiffs, Jacob and Gertrude Pollock, appeal the dismissal, for lack of standing, of their breach of contract action.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in dismissing the action for lack of standing.


3
As the reasons why judgment should be entered for defendant have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in the Memorandum dated November 7, 1991.